Finley v Ken Currie Motors, Inc. (2017 NY Slip Op 07861)





Finley v Ken Currie Motors, Inc.


2017 NY Slip Op 07861


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


1261 CA 17-00720

[*1]PATRICIA FINLEY, PLAINTIFF-RESPONDENT,
vKEN CURRIE MOTORS, INC., DEFENDANT-APPELLANT. 


LAW OFFICE OF SCOTT A. STEPIEN, NIAGARA FALLS (SCOTT A. STEPIEN OF COUNSEL), FOR DEFENDANT-APPELLANT. 

	Appeal from an order of the Niagara County Court (Sara Sheldon, J.), dated June 30, 2016. The order affirmed a judgment of the Niagara Falls City Court. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court